Name: Commission Regulation (EEC) No 2661/90 of 14 September 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 9. 90 Official Journal of the European Communities No L 254/29 COMMISSION REGULATION (EEC) No 2661/90 of 14 September 1990 on the supply of various consignments of cereals as food aid food aid ("*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 33 763 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules , for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 370, 30 . 12. 1986, p. 1 . (J) OJ No L 174, 7. 7 . 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p . 1 . ( «) OJ No L 204, 25. 7. 1987, p. 1 . No L 254/30 Official Journal of the European Communities 18 . 9 . 90 ANNEX I LOT A 1 . Operation Nos (') : 637/90  639/90 2. Programme : 1990 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods ('): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA6) 8 . Total quantity : 622 tonnes (852 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) f) (*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (c)) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : on the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  30. 11 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 2. 10 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16 . 10 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15. 11 .  15. 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 17. 9. 1990, fixed by Commission Regulation (EEC) No 2518/90 (OJ No L 237, 1 . 9 . 1990, p. 35) 18 . 9 . 90 Official Journal of the European Communities No L 254/31 LOTS B and C 1 . Operation Nos ('): 667-669/90 (lot B), 582/90 (lot C) 2. Programme : 1990 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of die recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of die goods (J): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA6) 8 . Total quantity : 13 106 tonnes (17 955 tonnes of cereals) 9. Number of lots : two (lot B : 3 546 tonnes ; lot C : 9 560 tonnes) 10. Packaging and marking (4) (') : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (c)) Marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization : on the Community market 12. Stage of supply (*): free at port of shipment  fob stowed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  30. 11 . 1990 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 2. 10 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16. 10. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15. 11  15. 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 17. 9 . 1990, fixed by Commission Regulation (EEC) No 2518/90 (OJ No L 237, 1 . 9 . 1990, p. 35) No L 254/32 Official Journal of the European Communities 18 . 9 . 90 LOT D 1 . Operation Nos ('): 700  703/90 2. Programme : 1990 I 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^;: see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA9) 8 . Total quantity : 108 tonnes ( 186 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (4) f) (*) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.3) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : on the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment : 1  30 . 11 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 2. 10 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16. 10 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15. 11 .  15. 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer (4) : refund applicable on 17. 9 . 1990, fixed by Commission Regulation (EEC) No 2518/90 (OJ No L 237, 1 . 9. 1990, p. 35) 18 . 9 . 90 Official Journal of the European Communities No L 254/33 LOTS E and F 1 . Operation No ('): 692/90  693/90 (lot E) and 524/90 (lot F) 2. Programme : 1990 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^: see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96900) 7. Characteristics and quality of die goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA10) 8 . Total quantity : 1 154 tonnes (2 770 tonnes of cereals) 9 . Number of lots : two (Lot E : 200 tonnes ; Lot F : 954 tonnes) 10. Packaging and marking (4)(*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : on the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  to 30. 11 . 1990 1 8 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 2. 10. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16 . 10. 1990 at 12 noon (b) period for making the goods available at the port of shipment : 15 . 11 to 15. 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 17. 9. 1990, fixed by Commission Regulation (EEC) No 2518/90 (OJ No L 237, 1 . 9. 1990, p. 35). No L 254/34 Official Journal of the European Communities 18 . 9. 90 LOT G 1 . Operation Nos ('): 729/90 2. Programme : 1990 3. Recipient : Republic of Cape Verde 4. Representative of the recipient (*): Empresa Publica de Abastecimento (EMPA):  Praia, CP 104 : tel. 249 305, telex 6054 EMPA CV,  Mindelo, CP 148 ; tel. 2369-2781 , telegram EMPA, S. Vicente 5. Place or country of destination : Republic of Cape Verde 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96900) 7. Characteristics and quality of die goods (J): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA10) 8. Total quantity : 5000 tonnes (12 000 tonnes of cereals) 9. Number of lots : one (two parts : Gl : 3 250 tonnes, Praia ; G2 : 1 750 tonnes, Mindelo) 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) Marking on the bags in letters at least 5 cm high : ¢ACÃ AO N? 729/90 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A REPÃ BLICA DE CABO VERDE' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Praia and Mindelo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment where die supply is awarded at the port of shipment stage : 1  15. 11 . 1990 18. Deadline for die supply : 15. 12. 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of die period allowed for submission of tenders : 2. 10 . 1990 at 12 noon 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 16 . 10 . 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 5  30. 1 1 . 1 990 (c) deadline for the supply : 31 . 12. 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Q : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 17. 9 . 1990, fixed by Commission Regulation (EEC) No 2518/90 (OJ No L 237, 1 . 9. 1990, p. 35). 18 . 9. 90 Official Journal of the European Communities No L 254/35 Notes : (') The operation number is to be quoted in all correspondence. (*) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 227, 7. 9. 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate must indicate the caesium - 134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents (lots A to F):  certificate of origin,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. f) Shipment to take place in 20-foot containers condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack provision at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. C) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. O By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. (,0) Radiation certificate must be issued by official authorities and be legalized for the following countries : Egypt. No L 254/36 Official Journal of the European Communities 18 . 9. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 622 214 Caritas Germany Chile AcciÃ ³n n0 637/90 / Harina de trigo / 900409 / Antofagasta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 210 AATM Chile AcciÃ ³n n" 638/90 / Harina de trigo / 901702 / Coyahique vÃ ­a ValparaÃ ­so / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 198 CAM Egypt (10) Action No 639/90 / Wheat flour / 902020 / Cairo via Alexandria / Gift of the European Economic Community / For free distribution B 3 546 1 238 Caritas Germany Chile AcciÃ ³n n ° 667/90 / Harina de trigo / 900407 / ConcepciÃ ³n vÃ ­a Talcahuano / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 2152 Caritas Germany Chile AcciÃ ³n n0 668/90 / Harina de trigo / 900408 / Santiago de Chile vÃ ­a ValparaÃ ­so / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 156 Caritas Germany Chile AcciÃ ³n n" 669/90 / Harina de trigo / 900410 / Coquimbo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita C 9 560 9 560 Oxfam B Vietnam Action No 582/90 / Wheat flour / Vietnam / Oxfam B / 900815 / Ho Chi Minh / Gift of the European Economic Community / For free distribution D 108 24 AATM CÃ ´te d'Ivoire Action n0 700/90 / Flocons d'avoine / 901727 / Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite s r n 36 AATM Madagascar Action n0 701 /90 / Flocons d'avoine / 901732 / Toliary / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite n 24 AATM Madagascar Action n0 702/90 / Flocons d'avoine / 901738 / Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 24 AATM Madagascar Action n ° 703/90 / Flocons d'avoine / 901746 / Fianarantsoa via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 . 9. 90 Official Journal of the European Communities No L 254/37 DesignaciÃ ³n dei lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem E 200 140 Euronaid Bangladesh Action No 692/90 / Rice / 902041 / Chittagong / Gift of the European Economic Community / For free distribution / 60 Euronaid Bangladesh Action No 693/90 / Rice / 902042 / Chittagong / Gift of the European Economic Community / For free distribution F 954 954 Euronaid Nicaragua AcciÃ ³n n0 524/90 / Arroz / 901113 / Managua vÃ ­a Corinto / DonaciÃ ³n de la Comunidad EconÃ ²mica Europea / Destinado a la distribuciÃ ³n gratuita